Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is in response to the application filed on 11/07/2022. 
Priority 
Acknowledgment is made of applicant's claim for prior priority date of U.S. Provisional Patent Application 60/179.023 filed on 02/12/2021.
Restriction
Examiner acknowledges the applicant election of Species A (Claims 1-15) in response to the election/restriction requirement.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

All claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
All claims are directed to a method which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method Claim 1 (herein called the Primary Independent Claim) as the claim that represents the claimed invention.  The Primary Independent Claim recites the limitations of: A method of trading equities on an immutable blockchain comprising: inviting at least one customer by at least one broker dealer to participate as a user on a digital trading platform to take at least one action, wherein the at least one action is cash immutable, and wherein the cash immutable action comprises the placement of at least one of an order, bid or offer; entering the at least one of an order, bid or offer into the digital trading platform, wherein the at least one of the order, bid or offer comprises at least one digital price,  storing the at least one digital price on the digital trading platform; providing a quote of the at least one digital price in order to facilitate at least one transaction; regulating the at least one transaction by providing at least some access of the at least one transaction on the digital trading platform to at least one governing entity, completing the at least one transaction on the digital trading platform by integrating with an existing brokerage ecosystem; and charging the at least one broker dealer for facilitating the invitation of the at least one customer to use the digital trading platform.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as “Certain Methods of Organizing Human Activity”.  The limitation of at least “regulating the at least one transaction and charging the at least one broker dealer” recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
The limitation of at least “digital trading platform” in the Primary Independent Claim is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The Additional Independent Claims are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. The examiner did not find any additional elements that would cause further analysis.  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, all the independent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware and software per se amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more as well as MPEP 2106.05(d).  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, all independent claims are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, all the claims are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims listed below in this section are rejected under 35 U.S.C. 103(a) as being unpatentable over Turetsky herein Tur (U.S. Patent Pub 2020/0118068) in view of Anderson (U.S. Patent Pub 2021/0142302)  
Please note the nomenclature the examiner uses is as follows:  F = Figure, i = item in a figure, P = paragraph 
Re claim 1: Tur discloses: 
A method of trading equities on an immutable blockchain comprising: inviting at least one customer by at least one broker dealer to participate as a user on a digital trading platform to take at least one action, wherein the at least one action is cash immutable, and wherein the cash immutable action comprises the placement of at least one of an order, bid or offer; (see Tur F 1, 4) 
entering the at least one of an order, bid or offer into the digital trading platform, wherein the at least one of the order, bid or offer comprises at least one digital price (see Tur F 1, 4)
storing the at least one digital price on the digital trading platform; (see Tur F 5 “databases” + P 101 “store”)
providing a quote of the at least one digital price in order to facilitate at least one transaction; (see Tur F 5 + P 191)
regulating the at least one transaction by providing at least some access of the at least one transaction on the digital trading platform to at least one governing entity (see Tur F 5 i 525 Compliance Information Block, GTM = Government and Trade Compliance Childchain throughtout) 
completing the at least one transaction on the digital trading platform by integrating with an existing brokerage ecosystem; and (see Tur P 0154 “GTM childchain ecosystem’”+ F 5-10 + P 0065)
charging the at least one broker dealer for facilitating the invitation of the at least one customer to use the digital trading platform.  (see Tur F 5-10 + P 0033 “transaction fees” + 0076 +0148)
While examiner believes, Tur teaches the features of applicant, should the limitations be argued and for the sake of compact prosecution additional reference, Anderson additionally teaches the limitations of the applicant.  Anderson more specifically teaches ecosystem. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tur by adapting any features of Anderson.
It is clear that one would be motivated to combine prior art elements according to know methods to yield predictable results. Specifically both Tur and Anderson both relate to same subject area of Blockchain.  
Anderson specifically teaches: 
A method of trading equities on an immutable blockchain comprising: inviting at least one customer by at least one broker dealer to participate as a user on a digital trading platform to take at least one action, wherein the at least one action is cash immutable, and wherein the cash immutable action comprises the placement of at least one of an order, bid or offer; (see Anderson F 2, 6) 
entering the at least one of an order, bid or offer into the digital trading platform, wherein the at least one of the order, bid or offer comprises at least one digital price (see Anderson F 7 i 3 “transfer”)
storing the at least one digital price on the digital trading platform (see Anderson F 7 P 0059 + 0145 “purchase price”)
providing a quote of the at least one digital price in order to facilitate at least one transaction platform (see Anderson F 7 + P 0059 + 0145) 
regulating the at least one transaction by providing at least some access of the at least one transaction on the digital trading platform to at least one governing entity (see Anderson F 3 i 370 “regulators” + P1 “SEC” throughout) 
completing the at least one transaction on the digital trading platform by integrating with an existing brokerage ecosystem (see Anderson F 3 title “ecosystem”)  
charging the at least one broker dealer for facilitating the invitation of the at least one customer to use the digital trading platform. (see Anderson F 7 + P 0145 “transaction fee”) 
Re claim 2: see claim 1 + 
wherein the equities that are traded on the immutable blockchain are registered. (see Tur P 0032 + 0134 + F 1, 4)
Re claim 3: see claim 1 + 
wherein the at least one governing entity receiving at least some access to the at least one transaction is the Securities and Exchange Commission (SEC). and (see Tur F 5 i 525 Compliance Information Block, GTM = Government and Trade Compliance Childchain throughout + Anderson F 3 i 370 “regulators” + P1 “SEC” throughout) 
Re claim 4: see claim 1 + 
, wherein the at least one governing entity receiving at least some access to the at least one transaction is the Financial Industry Regulatory Authority (FINRA).  (see Tur F 5 i 525 Compliance Information Block, GTM = Government and Trade Compliance Childchain throughout + Anderson F 3 i 370 “regulators” + P1)
Re claim 5: see claim 1 + 
wherein the at least one of an order is entered by the at least one broker dealer. (see Tur P 0135 + F 5)
Re claim 6: see claim 1 + 
wherein the at least one of an order is entered directly by the user. (see Tur P 0135 + F 5)
Re claim 7: see claim 1 + 
wherein the existing brokerage ecosystem further comprises at least one order entry process. (see Tur P 0135 + F 5)
Re claim 8: see claim 1 + 
wherein the existing brokerage ecosystem further comprises priority rules. (see Tur P 0182 + F 5)
Re claim 9: see claim 1 + 
wherein the existing brokerage ecosystem further comprises execution procedures.  (see Tur F 5 + P0036 + Anderson F 3 title “ecosystem”)
Re claim 10: see claim 1 + 
wherein the at least one governing entity is provided with a single data interface and consolidated history of the at least one transaction on the digital trading platform. (see Tur F 5 + P0052)
Re claim 11: see claim 1 + 
wherein the at least one broker dealer is charged a fixed fee for facilitating the at least one transaction on the digital trading platform.  (see Tur F 5-10 + P 0033 “transaction fees” + 0076 +0148)
Re claim 12: see claim 1 + 
wherein the broker dealer complies with applicable exchange and reporting rules and regulations. (Tur F 5 i 525 Compliance Information Block, GTM = Government and Trade Compliance Childchain throughtout)
Re claim 13: see claim 1 + 
wherein the immutable blockchain technology prevents order manipulation. (see Tur F 5-10 + P 0032)
Re claim 14: see claim 1 +
wherein the trading of equities operates on a spot market. (see Tur F 5-10 + P 0008)
Re claim 15: see claims above +
wherein the spot market is decentralized. (see Tur F 5-10 + P 0008)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gordon et al., U.S. Patent Pub 20190340689, discloses a methods for offering and purchasing tokenized securities on a blockchain platform meeting current and future federal, state, and offering and holding entity rules and regulations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Apple whose telephone number is (571)272-5588.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on (571) 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIRSTEN S APPLE/Primary Examiner, Art Unit 3698